Citation Nr: 1825853	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-32 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969 and from September 1971 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue on appeal has been modified to comport with the evidence of record, as noted on the first page of this decision. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

FINDING OF FACT

The Veteran's psychiatric disabilities to include PTSD, anxiety disorder, and depression are attributable to service.


CONCLUSION OF LAW

The Veteran's psychiatric disabilities to include PTSD, anxiety disorder, and depression were incurred in service.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection for Acquired Psychiatric Disorder

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304. Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., in accordance with DSM-5); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

Under 38 C.F.R. § 3.304 (f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  For these purposes, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

Thus the central questions are whether the Veteran has a diagnosis of PTSD, whether he has a confirmed stressor, whether a VA psychiatrist found the Veteran's stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.

VA treatment records indicate that the Veteran was diagnosed with PTSD in November 2008.  Since November 2008, the Veteran had been continuously treated for PTSD. In a February 2013 psychiatric assessment the Veteran's VA psychiatrist diagnosed the Veteran with chronic PTSD due to Vietnam combat exposure. 

In July 2013, the Veteran underwent a VA psychiatric examination.  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified, and alcohol dependence.  The examiner indicated that the Veteran had a stressor of exposure to Vietnam war hostility.  The examiner noted that this stressor was adequate to support a diagnosis of PTSD.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner also opined that the Veteran's anxiety disorder is at least as likely as not related to his conceded stressor of fear of hostile military or terrorist activity.  The examiner reasoned that the Veteran did not meet the avoidance criterion for PTSD.  The examiner noted that the Veteran had only one symptom endorsed and there is a minimum of three symptoms that should be met for PTSD under criterion A.  The examiner further noted that the Veteran returned to the military after he was discharged with no avoidance of activities related to his stressor. 

In September 2013, the July 2013 examiner provided an addendum opinion.  The examiner opined that the Veteran did not have a PTSD diagnosis.  The examiner stated that the Veteran had a diagnosis of anxiety disorder not otherwise specified.  The examiner opined that the Veteran's anxiety disorder is at least as likely as not related to his conceded combat stressor of fear of hostile military or terrorist activity.  The examiner reasoned that that Veteran was exposed to combat and that he suffered a workplace accident.  She stated it would be mere speculation to delineate which anxiety symptoms were combat related and which were related to the Veteran's workplace accident.  The examiner stated that her positive opinion was based on the severity of the Veteran's combat stressor.  The examiner provided another opinion in September 2013.  She opined that it would be mere speculation to state that the Veteran's anxiety disorder was related to fear of hostile military or terrorist activity.  She reasoned that the Veteran's combat experience was not a conceded stressor and that the Veteran reported he suffered an accident at the workplace after service. 

In March 2014, the Veteran underwent a private psychiatric examination.  The private examiner diagnosed the Veteran with late onset chronic PTSD.  The private examiner based his diagnosis on medical evidence in the record, conclusion of a long term treating psychiatrist, and extensive test results.  The private psychiatrist noted that the Veteran was able to return to service because at the time he did not have PTSD.  The private examiner explained that it is well established that PTSD can often have a delayed onset.  The private examiner also noted that although the Veteran had a significant post-service physical injury, there was no psychological association with the trauma.

In August 2014, the Veteran underwent another VA psychiatric examination.  The examiner found that the Veteran did not have a diagnosis of PTSD that conforms to the DSM-V criteria.  The examiner diagnosed the Veteran with severe alcohol use disorder.  The Veteran related three stressors.  The first stressor was that he saw the dead body of his platoon leader shortly after speaking with him.  The second stressor was he witnessed a fellow serviceman caught by a booby trap.  Finally, the Veteran stated that he was repeatedly fired upon with small arms and mortars.  The examiner noted that all of these stressors were adequate to support a diagnosis of PTSD and were related to the Veteran's fear of hostile military or terrorist activity. The examiner had the Veteran complete instruments to determine the reliability of the Veteran's self-reported PTSD symptoms.  The examiner noted that the tests were conflicted as to whether the Veteran over-reported his symptoms.  The examiner opined that it was not possible to assess the Veteran for any mental health diagnosis because one of the tests indicated strong evidence that the Veteran over-reported, exaggerated, and/or feigned his self-reported symptoms.  

In March 2015, the Veteran underwent another private psychiatric examination.  The examiner diagnosed the Veteran with late onset chronic PTSD, depression, alcohol dependence, and cognitive disorder.  The private examiner noted that the Veteran's depression and anxiety are symptoms of the Veteran's PTSD.  The examiner stated that based on VA treatment records, the onset of the Veteran's PTSD was in November 2008, but noted the full criteria were not documented until May 2013.  The private examiner opined that the Veteran had PTSD as a direct result of his service in Vietnam.  The examiner addressed the August 2014 VA examination.  The private examiner noted that the two self-reporting tests conducted were contradictory to each other.  The private examiner also noted that self-reporting instruments are screen instruments for malingering and should be followed up with a more intensive examination.  The private examiner stated that the Veteran completed part of the two tests with assistance of his fiancée, which the private examiner explained would make these two tests invalid.  

Initially, the Board concedes the Veteran's claimed stressors.  As noted the Veteran's stressors were that he witnessed a dead body, witnessed a fellow serviceman injured, and was fired upon while in Vietnam.  The Veteran's military personnel record indicates that the Veteran served in several operations in the Republic of Vietnam. One operation noted was Operation Meade River in Quang Nam Province, RVN, in November 1968. The Veteran submitted a military history of Operation Meade River, which indicated that the operation involved intense combat.  Therefore, the Board concedes the Veteran's stressor of fear of hostile military or terrorist activity.  Accordingly, and as there is no clear and convincing evidence to the contrary, the Board accepts the Veteran's statements as sufficient to establish the occurrence of the claimed in-service stressor. See 38 U.S.C.A. § 1154(a) (2012).

The Board finds that the evidence in the record indicates that the Veteran has a current diagnosis of PTSD.  VA treatment records from November 2008 consistently noted that the Veteran had PTSD and that he was treated for PTSD.  Further, the Veteran's private psychiatric examiner diagnosed the Veteran with chronic late onset PTSD.  The Board notes that the July 2013 VA examination did not find that the Veteran had a diagnosis of PTSD; however the July 2013 VA opinion's probative value is of at least equal weight to the VA treatment records and the Veteran's private psychiatrist opinions.  Further, the August 2014 VA medical opinion is of limited probative value because the examiner was unable to provide an opinion as to whether or not the Veteran had a diagnosis of PTSD.  

Finally, the evidence established a link between the current symptoms and the claimed-in-service stressor.  A VA psychiatrist that treated the Veteran noted that the Veteran's PTSD was due to combat in Vietnam.  The Veteran's private examiner opined that the Veteran's PTSD was a direct result of his service in Vietnam.  The Board also notes that the VA July 2013 and August 2014 examiners found that the Veteran's claimed stressors were adequate for a diagnosis of PTSD albeit they did not find that he met the criteria for that diagnosis.

As for the other diagnosis of record, including an anxiety disorder and depression, the medical evidence does not clearly differentiate between the symptomatology associated with the PTSD and the anxiety disorder or depression.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Further, the March 2015 private examiner noted that the Veteran's depression and anxiety are symptoms of the Veteran's PTSD. Also, the VA examiner in September 2013 opined that the Veteran's anxiety disorder is at least as likely as not related to his claimed stressor.   

Therefore, the Board resolves any reasonable doubt in favor of the Veteran and concludes that the requirements of 38 C.F.R. § 3.304 (f) have been met; therefore, service connection for an acquired psychiatric disorder, to include PTSD, depression, and an anxiety disorder is warranted.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and an anxiety disorder, is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


